Motion by the Law Guardian, on appeals from two orders of the Family Court, Richmond County (Cognetta, J.), dated May 12, 1992, and December 17, 1992, respectively, to expand the records on appeal to include the papers in a related Family Court proceeding.
Upon the papers filed in support of the motion and papers filed in opposition thereto, it is
Ordered that the motion is denied.
The facts contained in the related proceeding are not pertinent to the issues raised on the instant appeals. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.